March    9 ,       20 15
Twelfth Court of Appeals
1517 W. Front S t . ,         Ste 354
Tyler. Texas         75 702


RE : No .     12 -14 -00332 -CV
       Robert C. Morris         v. Sherri Milliqan
       T/C No . 349 -6270


SEAR    COURT    CL ERK ,


        Please find         enclosed    the   followinq motions         to be       filed   and   submitted
to the Court for            consideration and ruling:
                 • MOTION     FOR   IMMEDIATE   COURT   ORDER

                 • MOTION     FOR   EXTENSION   OF   TIME


        On    this date , a     true    and   correct copy   has been served upon                 the

Appellee's counsel            of both motions.
        Please notify me immediately upon the Court's consideration and
rulinq on       these motions.
        Thank you for your time and assistance                  in this matter,             it is greatly
appreciated and welcomed.

                                                                S incerely ,




                                                                Appellant Pro. Se
                                                                TDCJ-ID        #    1311083
                                                                Smith    Unit
                                                                13 13   CR     19
                                                                Lamesa - TX            79331

enclosure (s) : 2(3/2 paqes)

cc :   file
       Patrick Brezik, Asfei . Attorney General
                                                         IN   THE
                                          TWELFTH    COURT           OF   APPEALS
                                                   TYLER ,       TEXAS


ROBERT         C .   MORRIS
                                                                                       FJUEQ \Ji COURT OF APPEALS
                                                                           NO-   12
                                                                                                ;oaiTof'..yppea;s District
vs

                                                                           T/C NO
SHERRI         MILLIGAN,       ET   AL



                                    MOTION FOR      IMMEDIATE              COURT ORDER
                                                                                        CATHY S. LUSK, S^ERK
TO   THE       HONORABLE       COURT:


          COMES -NOW , Robert C. Morris, Appellant Pro Se ,                                in     the above styled
numbered cause, and                 respectfully files and                  submits      this his Motion For
Immediate Court Order                    to direct Texas Department of                     Criminal Justice-
Smith Unit in Lamesa- Texas                    to provide legal correspondence supplies(i.e
paper) necessary so that Morris can prepare his Appellant Pro Se Brief
in   the above cause. Morris shows                       the followinq            in support of             immediate
Court      Order.



          Morris       is    incarcerated     at    the Smith Unit               of TDCJ        in   Lamesa , Texas.

He   is    indigent and proceedinq                 informa pauperis               in    this cause. Morris
has a      filinq          deadline of March 17, 2015                     to file his pro se brief.
          On    February 24, 2015, Morris requested                          from      the Access To Courts
Supervisor Albert Jimenez 180 sheets of paper to prepare                                             three(3)
copies. Jimenez refused                   to provide          the paper, however gave Morris 35
sheets of paper. Morris estimated his brief and appendix will be 60 pages
well within            the Rules of Appellate Procedure.
          Morris filed a Step 1 Grievance(adm in is tra ti ve remedies)                                      on February
26. 2015 . A response                to   the Step 1 came back on March 6, 2015 which
stated :                    'Your complaint has been investigated and reviewed. Mr. Jimenez
                            states that he informed you that he would not issue 180 sheets
                            of paper . but would issue 25 to 35 sheets of paper with proof of
                            use. Records indicate that you have been receiving extra sheets
                            of paper. No Further action warranted.
                                            /s/ Warden Cousby (sp?)
          Morris has filed a Step 2 Grievance, however the processing time
of such is 40 days, with no guarantee of a decision                                        in Morris's favor.
Morris has            filed and submitted           to    this        Court a     second extension of                 time
motion         due    to    these circumstances.

                                                              II .

          The U.S. Supreme Court in BOUNDS v SMITH , 430 U.S. 343 (19 77),
provides      that prison officials are to provide necessary legal supplies
to file legal plead ineps to            inmates that wish           to challenge their con
viction or prison conditions . This duty was upheld                            in LEWIS v CASEY .
518 U .S . 343 (1996) -
      Even TDCJ 's own policy, AD-14 .09. provides that:
                    'Paper for legal/special correspondence shall not be limited ,
                   but shall be issued to indigent offenders based upon their
                   presentation of a justifiable leqal need (i.e.- court deadline,
                    lenqthy leqal document).
                               AD-14 .09 (III) (C)(3) (a) (3)         (2010)

                                                     I   n.

      Despite the        law and TDCJ policy, Mr. Jimenez and                        the Smith Unit
Administration Officials refuse                 to provide necessary legal supplies
to offenders without offenders                 jumpinq        through hoops. Morris has been
in TDCJ for over 10 years and has been on several TDCJ Units. Throuqhout
those years Morris has been active                       in several court proceedings and
has never had any difficulty receiving supplies until he arrived on
the Smith Unit and deal with ATC Unit Supervisor Albert Jimenez.
      Morris      request      this   Court    issue an        immediate Court Order          to direct

Albert Jimenez - Smith Unit ATC Supervisor - and Smith Unit Administration
to   immediately provide Morris with                     the requested supplies without hurdles

                                                    PRAYER

      WHEREFORE , PRAISES CONSIDERED , Robert C . Morris , Appellant , prays
this Honorable Court grants              this motion and           issues an         immediate Court
Order , and any further relief deemed necessary , in                           the interest of
ju st ice .
                                                                  Respectfully Submitted ,
DATED :   March   9 ,   2015

                                                                               C .   Morris
                                                                  Appellant Pro Se
                                                                  TDCJ-ID # 13 11083
                                                                  Smith Unit
                                                                  13 13   CR    19
                                                                  Lamesa . Texas          7933 1




                                              */3
                            CERTIFICATE   OF   SERVICE



       I, Robert C. Morris, declare under penalty of perjury, that the
foregoing     is true and correct, and further certify that a true and correct
copy has been served upon Appellee's counsel, Patrick Brezik, Asst .
Attorney General, PO Box 12548, Austin, Texas 78711-2548 by placing
in   the Smith Unit/TDCJ Prison Mail System on      this   the 9th day of
March ,   2015 .




                                                             C -   Morris
                                                   TDCJ-ID    #    13 11083

                                                   Appellan t      PRO SE




                                    3/3